Citation Nr: 0920534	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-16 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1995 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

In June 2006, the Veteran appeared and testified at a Travel 
Board hearing at the Roanoke RO.  The transcript is of 
record.

In March 2007, the Board remanded the Veteran's claim for 
further evidentiary development, including a VHA opinion.  
The requested action was taken and the claim is appropriately 
before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently diagnosed as having 
fibromyalgia attributable to her period of active duty.  


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2002, March 2006, and April 
2007, VA notified the Veteran of the information and evidence 
needed to substantiate and complete her claim for service 
connection, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the Veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2002 VCAA notice was given 
prior to the appealed AOJ decision, dated in November 2002.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
obtaining medical opinions as to the etiology of her 
disability, and by affording her the opportunity to give 
testimony before an RO hearing officer and/or the Board.  In 
June 2006, the Veteran appeared and testified at a Travel 
Board hearing at the Roanoke RO.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's 
claims file.  In fact, in a May 2007 communication to VA, she 
indicated that she had no additional evidence to submit in 
support of her claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran contends that her symptoms of fibromyalgia 
manifested during service.  There is no evidence that the 
Veteran served in the Southeast Asia Theater of operations 
during the Persian Gulf War, nor has she contended otherwise.  
As such, the Board will not address the regulations regarding 
undiagnosed illnesses.  

The Board also notes at this juncture that the Veteran has a 
current, clinical diagnosis of fibromyalgia.  Therefore, the 
main issue before the Board is whether fibromyalgia is 
etiologically related to the Veteran's service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records (STRs) are devoid of 
any specific treatment for fibromyalgia.  During service she 
was treated for headaches, anemia, complaints of tiredness, 
fatigue and shortness of breath on exertion, costochondritis, 
lumbar strain status-post motorcycle accident, fractured 
collarbone, and headaches associated with neck pain.  

In February 1996, the Veteran underwent a VA general medical 
examination.  There was no mention of fibromyalgia.  The 
Veteran had reported a history of pain in the neck and upper 
sternal pain during stressful situations.  

In a December 2000 VA examination regarding the Veteran's 
costochondritis, the Veteran was noted to have a negative 
rheumatologic evaluation and rheumagraphy.  There was no 
mention of fibromyalgia in this examination.  

Of record is a June 2002 fibromyalgia questionnaire written 
by the Veteran's treating rheumatologist.  It was noted that 
her fibromyalgia was established by a rheumatologist based 
upon her characteristic history, physical examination with 
evidence of tender points in a typical distribution, and 
paraspinal spasms in the lumbar regions.  There was no 
indication by the rheumatologist that the Veteran's 
fibromyalgia was related to her service.  

Private medical treatment records, dated from May 2003 to May 
2005, reflect notations that the Veteran had a history of 
fibromyalgia since 2000.  In a May 2003 treatment record, the 
Veteran was noted to be positive for the HLA-DR4 gene, and it 
was indicated that this could likely have been a result of 
immunizations.  

In a June 2005 letter from the Veteran's treating physician, 
she indicated that the Veteran exhibited symptoms of 
fibromyalgia prior to her military retirement in 1995.  She 
indicated that the Veteran experienced chronic pain, muscle 
stiffness and weakness.  The physician also noted that the 
Veteran's was genetically positive for HLA-DR4, "which 
predisposes someone to treatment-resistant arthritis when 
exposed to certain immunizations and infections."  

In June 2006, the same treating physician submitted a letter 
regarding the Veteran's fibromyalgia.  She indicated that it 
was diagnosed in 2000, but prior to that, she exhibited 
symptoms of neck pain, back pain, costochondritis, and joint 
pains.  The physician indicated that these symptoms were not 
"solely from fibromyalgia."  She noted that joint pains in 
the feet, knees, hips, back, neck, shoulders and elbows, 
"can" be associated with HLA-DR4 positivity.  Also noted 
was that infections and immunizations could trigger a 
treatment-resistant arthritis in patients that are 
predisposed with a HLA-DR4 gene.  The physician indicated 
that the Veteran's HLA-class antigens were not tested prior 
to her immunizations in service, and now she suffers from 
myalgias, arthralgias, depression, and exhaustion with 
minimal exertion.  The physician, however, did not link the 
Veteran's fibromyalgia to her in-service immunizations, 
rather she noted that HLA-DR4 positivity could be the result 
of either immunizations or infections and could trigger 
treatment-resistant arthritis.  This physician also submitted 
treatise evidence regarding HLA-DR4 positivity and various 
diseases.  Of note, this treatise evidence did not reference 
the Veteran or her specific circumstances.

In a November 2006 VHA opinion, the rheumatologist indicated 
that the likelihood that the Veteran's in-service 
immunizations or vaccinations caused symptoms of 
fibromyalgia, or the purported treatment-resistant arthritis, 
was very minimal-less that 10 percent likely.  Upon review 
of the treatise evidence submitted by the Veteran from her 
physician, the VHA examiner indicated that the only 
immunizations suggested to be associated with acute or 
chronic arthritis are rubella and hepatitis B.  He reviewed 
the Veteran's records and did not find evidence of an 
immunization for either rubella or hepatitis B.  The examiner 
further noted that most non-injury related musculoskeletal 
symptoms, including back pain and costochondritis, occurred 
after her yellow fever immunization in December 1988.  There 
was one instance of knee pain noted in July 1987, but it 
appeared to have been resolved as there were no further 
complaints or treatment regarding the knees.  The examiner 
indicated that the Veteran's musculoskeletal complaints were 
not consistent with an immunization-related process as 
described in medical literature.  Ultimately, the examiner 
found that the Veteran did not have immunization-associated 
arthritis, and her 2000 diagnosis of fibromyalgia was not 
capable of adequate confirmation based on the evidence of 
record.  

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for fibromyalgia.  
Despite the November 2006 VHA examiner's finding that he 
could not confirm a fibromyalgia diagnosis, the Board finds 
that there is adequate clinical evidence of record to support 
her diagnosis of fibromyalgia, but there is no diagnosis of 
record of treatment-resistant arthritis.  Again, the 
Veteran's STRs are devoid of any specific treatment for 
fibromyalgia, and she was first diagnosed nearly five years 
following service separation.  

Treatment records related to the Veteran's fibromyalgia are 
devoid of any definite opinion linking her current 
fibromyalgia to service.  The evidence of record also 
reflects that the Veteran is not currently diagnosed as 
having treatment-resistant arthritis that could have its 
onset following certain immunizations.  Moreover, the 
Veteran's treating physician did not definitively link the 
Veteran's fibromyalgia to service, but noted generally that 
treatment-resistant arthritis could be a result of 
immunizations and predisposition due to HLA-DR4 positivity.  
The physician discussed its possible etiology, but did not 
discuss the actual etiology of the Veteran's fibromyalgia.  
She also noted that the Veteran experienced symptoms of 
fibromyalgia in service, but later indicated that the 
Veteran's symptoms were not solely due to fibromyalgia.  The 
Board finds that the private physician's findings are 
equivocal, at best, and holds less probative value than the 
VHA's examiner's findings.  The private physician hinted that 
the Veteran's fibromyalgia was attributable to service, but 
did not conclusively indicate such.  Moreover, many of the 
private physician's assertions were based upon literature 
regarding treatment-resistant arthritis-a condition for 
which the Veteran is not diagnosed.  Again, the VHA examiner 
indicated that the Veteran's symptomatology was not 
consistent with an immunization-related process as alleged by 
the Veteran.  

There is no question that the Veteran has been found to have 
HLA-DR4 positivity, but there is no clinical evidence linking 
any positivity to her in-service immunizations and/or 
vaccinations.  Finally, the VHA examiner opined that there 
was a less than 10 percent chance that her fibromyalgia 
developed as a result of in-service immunizations and 
vaccinations.  Absent competent clinical evidence of record 
linking the Veteran's fibromyalgia to service, service 
connection must be denied.


ORDER

Service connection for fibromyalgia is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


